UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re Golden,
Tashana B. Golden
Jka Tashana B. Pearson,

Debtor,

 

Tashanna B. Golden
Jka Tashanna B. Pearson,

Plaintiff,

Vv.

National Collegiate Student Loan Trust 2006-
4, Goal Structured Solutions Trust 2016-A,
Pennsylvania Higher Education Assistance
Agency d/b/a American Education Services
and Firstmark Services,

Defendants.

 

Chapter 7

Case No. 16-40809 (ESS)

Adv. Proc. No. 17-1005 (ESS)

DECLARATION OF TASHANNA GOLDEN

re LN

Scanned with CamScanner
Case 1-L/-OQL0090-E€SS DOC 244/ Filed O/iloizQO Entered O//15/20 Loi lLlisQ

Tashanna Golden declares, pursuant to 28 U.S.C. § 1746, as follows:

1. [ am the Plaintiff in the above-entitled proceeding and I make this declaration in
support of Plaintiffs motions for class certification, summary judgment and preliminary
injunction.

2. From 2005 to 2008 I was a student at the University of Penn Law School (“Penn”).

3. During the 2006 and 2007 academic school year the published cost of attendance
at Penn was $48,464. See Ex. A —s

4, During this academic year, I borrowed $27,500 in federal guaranteed loans and
received another $21,640 in scholarships and grants. I also borrowed an additional $7,103 from
BankOne on or about September 28, 2006.

5. On or about February 26, 2008, Citibank extended an $11,000 “bar loan” to me to
cover my living expenses while I studied for the Pennsylvania bar exam.

6. On February 29, 2016, I filed a voluntary petition for relief under the Bankruptcy
Code in the United States Bankruptcy Court for the Eastern District of New York.

de I listed on Schedule E/F certain “student loans” owed, including the loans that are
the subject of this action. See Ex. B hereto.

8. On or about August 3, 2016, this Court issued a discharge order in my bankruptcy
proceeding (see Ex. C hereto) and on our about August 5, 2016, all creditors received notice of
discharge. See Ex. D hereto.

9. I did not enter into an agreement under § 524(c) of the Bankruptcy Code and none
of the Defendants filed an adversary proceeding to contest discharge of the subject loans.

10. After my bankruptcy, I continued to receive bills from Defendants for the payment

on the subject loans described above indicating that the loans were still due and owing and the

Scanned with CamScanner
Case 1-L/-Q1L0090-E€SS DOC 44/ Filed O/iloizQO Entered O//15/20 Loi llioQ

Defendants demanded and accepted payments on the subject loans. See e.g., Ex. E hereto. It was
my understanding based upon these bills that the loans that are the subject of this action were not
discharged in bankruptcy.

11. _ I understand that, if this Court certifies this proceeding as a class action, I may be
named as a class representative.

12. _ In that capacity, I am prepared to consult on a regular basis with counsel, to keep
apprised of major developments in the proceeding, and to participate in discussions with counsel
with regard to any major decisions.

13. I have not been promised any remuneration for acting as a class representative in
this proceeding.

I declare under penalty of perjury of the laws of the United States that the foregoing is

true and correct to the best of my knowledge, information, and belief.

Dated: july (2, 2020

Awana Hotdor

Tashanna Golden

Scanned with CamScanner
Case 1-L/-OQ10090-E€SS DOC 44/ Filed O/floizQO Entered O//15/20 Loi llioQ

CERTIFICATE OF SERVICE
I, George F. Carpinello, hereby certify that on the _day of June, 2020, I served the
forgoing document on all counsel of record via ECF and electronic mail.

/s/ George F. Carpinello
George F. Carpinello

Scanned with CamScanner
